Contrary to the appellant’s contention, the Family Court providently exercised its discretion when it indefinitely *386suspended her supervised visitation with the subject children. An indefinite suspension of supervised visitation was in the best interests of the subject children (see Matter of Melinda A. v Greene County Dept. of Social Servs., 278 AD2d 754; Matter of Licitra v Licitra, 255 AD2d 384, 385). The record supports the finding that the appellant has chronically used her visitation time to behave in a manner which has caused the children, who have special needs, emotional distress. Even in the presence of a supervisor, the appellant persisted in making comments designed to denigrate the children, as well as the father of one child (see Matter of Licitra v Licitra, supra). The record also supports the finding that continued supervised visitation would be detrimental to the children’s therapy and development (see Matter of Melinda A. v Greene County Dept. of Social Servs., supra).
The appellant’s remaining contentions, insofar as reviewed, are without merit. S. Miller, J.P., Schmidt, Adams and Townes, JJ., concur.